ARMED SERVICES BOARD OF CONTRACT APPEALS
I
    Appeal of --                                )
                                                )
    Construcciones Jose Carro, S.E.             )      ASBCA No. 61930
                                                )
    Under Contract No. W912EP-10-C-0039         )

    APPEARANCES FOR THE APPELLANT:                     G. Scott Walters, Esq.
                                                       Brian S. Wood, Esq.
                                                       Jacob W. Scott, Esq.
                                                        Smith, Currie & Hancock LLP
                                                        Washington, DC

    APPEARANCES FOR THE GOVERNMENT:                     Michael P. Goodman, Esq.
                                                         Engineer Chief Trial Attorney
                                                        Jorge R. Martinez, Esq.
                                                        Bruce E. Groover, Esq.
                                                         Engineer Trial Attorneys
                                                         U.S. Army Engineer District, Jacksonville

                                      ORDER OF DISMISSAL

           By letter dated February 20, 2020, appellant indicated that it wished to withdraw
    ASBCA No. 61930 and requested that the Board dismiss the appeal. During a
    teleconference with the Board on February 21, 2020, appellant confirmed that it seeks
    dismissal with prejudice. Respondent does not object to appellant's request.
    Accordingly, ASBCA No. 61930 is dismissed with prejudice from the Board's docket.

           Dated: February 24, 2020



                                                    4.~
                                                      ELIZABETH WIT
                                                      Administrative Judge
                                                      Armed Services Board
                                                      of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61930, Appeal of Construcciones
Jose Caro, S.E., rendered in conformance with the Board's Charter.

      Dated:



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2